DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/15/2021 have been entered. 

Response to Amendment
The amendment filed on 3/15/2021 cancelled no claim.  No claim was previously cancelled.  No new claim is added. Claims 1, 7, 8, 14, 15 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 8, 15, filed on 3/15/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  




Response to Arguments
Applicant’s amended claim 1, 8, 15 and arguments presented on page 7-10                   (Remarks, 3/15/2021) are deemed persuasive as the combination of elements, the claim as a whole, is a specify way of tracking the new user-generated content and its originality on a blockchain where additional information can subsequently be added/changed to the blockchain which is meaningful, non-conventional, and is integrated into a practical application in computer implementation.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101. 


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Brock and Lund references are now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Brock’s and Lund’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.



Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-7, 9-14, and 16-20, dependent from independent claim 1, 8, and 15 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 8, 15 recite “determine an originality value of the new user-generated content based on a uniqueness of the new user-generated content with respect to all content included in the crawled historical user-generated content stored in the storage device”.

The term "uniqueness”, is a relative term, which renders the claim indefinite.  The term "uniqueness” is not defined/determined/measured by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear how to determine an uniqueness and thus unable to determine an originality value.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter, Yang, US 2015/0161140), in view of Brock at al. (hereinafter, Brock, US 2015/0074833), further in view of Tormasov et al. (hereinafter, Tormasov, US 2019/0158274), and further in view of Lund et al. (hereinafter, Lund, US 2017/0221029).   

As per claim 1, 8, 15, Yang discloses a computing system, a method, and a non-transitory computer readable medium ([0021]), comprising: 
a storage device ([0021, 0048]); and  
5a processor ([0011]) configured to
crawling a plurality of websites, capturing historical user-generated content posted to the plurality of websites ([0006, analyzing a history UGC posted by an account in a UGC website system]), and storing the historical user-generated content in a storage device ([0051, At block 201, a UGC website system analyzes history UGCs posted by each account to obtain a quality score of each history UGC]);
determining an originality value of the new user-generated content based on a uniqueness the new user-generated content with respect to all content included in the crawled historical user-generated content stored in the storage device (Examiner Note: in light of the 112 2nd rejection, Yang teaches [0015, analyze a history UGC posted by an account, a quality score of the history UGC and a correlation degree between the history UGC and a category, 0016, determine, for the category, one or more accounts as hot accounts according to the quality score and the correlation degree of the history UGC,  0056, 0057, 0062, 0068, In the above blocks 201 and 202, the quality score of a UGC has to be calculated.  In block 201, the quality score of a history UGC is calculated.  In block 202, the quality score of a newly posted UGC is calculated, 0078, Specifically, in block 201, the correlation degree between the history UGC and each category is calculated.  In block 202, the correlation degree between a newly posted UGC and the category that the hot account which posts the new UGC belongs to is calculated]); Additionally, Brock also teaches the limitation ([0063, The hash function may be computed differently depending on the type of content object or one or more characteristics of the content object.  For example, if the content 

However, Yang and does not explicitly disclose,
log a user into a host platform, where a user device of the user is connected to the host platform via a computer network;
•	identifying new user-generated content that is added to a predefined interactive content section of a live web page hosted by the host platform by the user via the user device while the user is logged into the host platform.
Brock teaches ([0090] In some embodiments, whenever new controlled content is provided, processes 202-206 are performed.  ….For example, an email may be sent to the user indicating that new matches have been found, and a link to the web interface provided in the email message.  In some embodiments, 214 is performed each time a user logs into the content monitoring system.  In some embodiments, 208-213 are performed when a user logs into the content monitoring system, either automatically, or after a user selects an "update results" or "search" button upon logging in, 0059, For example, if the controlled content is specified as all content contributed by a particular user on eBay, then when the user contributes new content to eBay, that content is automatically acquired or acquired at configured times or time intervals]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang by including logging a user into a host platform and determining originality, as taught by Brock, in order to track, monitor the new user generated content. 

However, Yang and Brock do not explicitly disclose
generating a blockchain transaction comprising an identifier of the new user-generated content and information associated with the determined originality value of the new user-generated content.
updating a blockchain ledger with the generated blockchain transaction.

Tormasov teaches ([0014, In one aspect, a hash of the received one or more hashes associated with the media content is associated with features identified by analyzing 
feature recognition algorithms of a feature recognition module 208 prior to the hash generation step in order to identify and/or select one or more features which may be used to generate a hash or hashes associated with the media recording, 0043, For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger.  In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.  In step 503, the calculated at least one hash is compared to one or more hashes stored in the distribution ledger, which comprises a plurality of linked data blocks containing hashes associated with media recordings and/or media streams.  In step 504, the authenticity or integrity of the media recording or media stream may then be determined based upon the results of this comparison.  For example in some cases a media content may be deemed to be authentic when the at least one calculated hash is identical to at least one hash stored in the distributed ledger, 0038, Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 

However, Yang and Brock and Tormasov do not explicitly disclose, 
generating a blockchain transaction comprising an identifier of the user,
Lund teaches ([0041, When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records one or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content.  The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger.  Users can thus share content with other subscribers using a similar process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Brock and Tormasov by including a user identifier in blockchain 

As per claim 2, 9, 16, Yang further discloses,
15wherein the processor determines the originality value based on whether the new user-generated content is copied from historical user-generated content captured from a different website (Fig. 2, item 201, 202, Fig. 3, item 211, 212,  [0062,  For example, in block 212, after the quality score of each original UGC and the correlation degree between the original UGC and each category are calculated, it is possible to multiply the quality score of the original UGC by the correlation degree between the original UGC and each category to obtain a reliability degree of the original UGC in each category.  The reliability degree is a derived parameter which may be used as a basis for determining the hot account, 0078, Specifically, in block 201, the correlation degree between the history UGC and each category is calculated.  In block 202, the correlation degree between a newly posted UGC and the category that the hot account which posts the new UGC belongs to is calculated]).  

As per claim 3, 10, 17, Yang further discloses,
wherein the new user-generated content comprises one or more of image content, text content, and video content which has been added within a predetermined area of the webpage ([0098, At block 503, a text similarity degree between the newly posted UGCs is calculated.  For UGCs having a text similarity degree higher than a predefined 

As per claim 4, 11, 18, Yang further discloses, wherein the processor is further configured to 
determine computing resources that were consumed by the user device when creating the new user-generated content ([0102, the UGC website system may be a microblog system, a social network service (SNS) system, a social forum system, a knowledge sharing system, etc. Hereinafter, the microblog system is taken as an example to describe an implementation of the present disclosure, 0105, At block 611, original microblogs posted by each account within a certain period (e.g., last two months) are obtained]), and 

However, Yang and Brock do not explicitly disclose
store information about the determined computing resources consumed within the blockchain transaction.  
Tormasov teaches ([0014, In one aspect, a hash of the received one or more hashes associated with the media content is associated with features identified by analyzing the media content using one or more machine learning algorithms, 0039,  Optionally, the individual media recording or demuxed data may be subjected to one or more feature recognition algorithms of a feature recognition module 208 prior to the hash generation 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 


As per claim 5, 12, 19, Yang further discloses,
25wherein the processor is further configured to identify traffic to the web page including the new user-generated content ([0062, For example, in block 212, after the quality 


Tormasov teaches ([0043,  In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0038, Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other aspects, one or more connected entities (e.g., clients) may be controlled or operated by the public, 0034, In one aspect, multiple hashes may be generated for a given media recording or media stream by generating a hash at repeating time intervals (e.g., every 1, 10, 30 or 60 minutes).  In some instances, an even shorter interval (e.g., 0.5, 1, or 30 seconds) may be desirable.  A timestamp or other useful information (e.g., location data) may also be included as part of the hash(es)]).


As per claim 6, 13, 20, Yang further discloses,
30wherein the processor is further configured to identify a change in reputation of a user 28Docket No.: A17.009 associated with the user device that posted the new user-generated content ([0064, for each account, after it is determined that the average quality score of the account is higher than the predefined average quality score threshold and the average correlation degree between the account and the category that the account belongs to is higher than the predefined average correlation degree threshold, it is further determined whether the average reliability degree of the account in the category is higher than a predefined average reliability degree threshold.  If yes, the account is determined as a hot account, 0040, Microblogs posted by these hot accounts in one category during a period of time are sorted according to forwarding times and number of comments.  In other words, for one microblog, the more forwarding times and the number of comments, the higher it ranks, 0041, In the above technique, the hot account is configured according to the number of fans following this account.  If the number of fans of an account exceeds a number, the account is configured as a hot account]), and 


Tormasov teaches ([0033, Individual data blocks may also include a timestamp or other content useful for authenticating media (e.g., location data, or a cryptographic key 
and/or other information associated with a given user, company, group or other entity), 0043,  In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0034, In one aspect, multiple hashes may be generated for a given media recording or media stream by generating a hash at repeating time intervals (e.g., every 1, 10, 30 or 60 minutes).  In some instances, an even shorter interval (e.g., 0.5, 1, or 30 seconds) may be desirable.  A timestamp or other useful information (e.g., location data) may also be included as part of the hash(es)]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the created “user generated content” of Yang and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 

As per claim 7, 14, Yang further discloses; however, Yang and Brock do not explicitly disclose wherein the blockchain transaction further comprises 5a digital token stored in the storage device and transferred from the host platform to an account of the user based on the new user-generated content to the web page.
Tormasov teaches ([0043, For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger.  In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.  In step 503, the calculated at least one hash is compared to one or more hashes stored in the distribution ledger, which comprises a plurality of linked data blocks containing hashes associated with media recordings and/or media streams.  In step 504, the authenticity or integrity of the media recording or media stream may then be determined based upon the results of this comparison.  For example in some cases a media content may be deemed to be authentic when the at least one calculated hash is identical to at least one hash stored in the distributed ledger,…. In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0038, Once a hash 102 is generated, it may then be sent via a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the created “user generated content” of Yang and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 





                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681